Citation Nr: 0903714	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-28 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	Gail Morton, Esq. and/or 
Eleanor T. Miranda, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran has verified active duty service from July 1956 
to July 1976.  The appellant is the veteran's former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 administrative denial 
letter from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied entitlement to 
the benefit currently sought on appeal.  The record reflects 
that the veteran resides in Arizona, while the appellant 
currently resides within the jurisdiction of the Oakland, 
California Regional Office. 

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland, California in 
November 2008 to present testimony on the issue on appeal.  
She submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant and the veteran were married in September 
1956.  An interlocutory judgment of dissolution of marriage 
was entered in June 1972, since which time the claimant has 
referred to the veteran as her ex-husband, neither claiming 
nor showing that the marriage in question remains valid.

2.  An August 1988 court order memorializes the veteran's 
stipulation and agreement that the claimant shall receive an 
allotment of 40 percent of the veteran's military retirement 
entitlement, "inclusive of disability payment" from the 
Department of the Army, U.S. Army Finance and Accounting 
Center.  

3.  No court order directing garnishment of any portion of 
this veteran's VA compensation is of record.    


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. §§ 
101(31), 5307 (West 2002); 38 C.F.R. §§ 3.205, 3.206, 3.450, 
3.451, 3.452 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
the notification and duty to assist obligations owed to 
claimants by VA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, although this is a contested claim, and 
the proper procedures have not been followed for full 
notification to both the appellant and the veteran, the issue 
before the Board is a legal one as there is no dispute as to 
the essential facts required to resolve the matter.  The 
outcome of the appeal is governed by the interpretation and 
application of the law and regulations rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence.  Accordingly, the notice and duty to 
assist provisions of the VCAA are inapplicable and no further 
development under the VCAA is required.

Apportionment 

The appellant seeks entitlement to an apportionment of the 
veteran's VA disability compensation benefits.  A "general 
apportionment" may be granted under specified circumstances 
on behalf of the veteran's spouse, children, or dependent 
parents.  38 C.F.R. § 3.450 (2008).  A "special" 
apportionment may be paid to the veteran's "dependents," 
presumed to include the veteran's spouse, children, or 
dependent parents, where hardship is shown to exist.  38 
C.F.R. § 3.451 (2008).

The term "spouse" means a person of the opposite sex who is a 
wife or husband where marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) .  38 U.S.C.A. § 101(31) 
(West 2002); 38 C.F.R. § 3.50(a) (2008).  Under 38 C.F.R. 
§ 3.1(j), the term "marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued. 

In the present case, the appellant does not contend that her 
marriage to the veteran remains valid, nor does she show that 
she is the veteran's current spouse.  See, e.g., Notice of 
disagreement, October 2005 & VA Form 9, September 2006 
(referencing "ex-husband's" compensation); Board hearing 
transcript, November 2008 (referencing "divorce" and 
"former husband").  She does not claim eligibility to 
apportionment on behalf of the veteran's minor children or 
any other "dependent" of the veteran.  Id.  As such, the 
record establishes the appellant's relationship as the former 
spouse of the veteran, which does not constitute eligibility 
to receive an apportionment of the veteran's VA disability 
benefits received subsequent to the dissolution of that 
marriage.  38 C.F.R. §3.450 (2008).  

Instead, the appellant claims entitlement to payment of a 
portion of the veteran's VA disability benefits based upon an 
August 1988 court order, which in essence, amounts to a claim 
of entitlement to court-ordered garnishment of benefits.  

Garnishment 

The August 1988 Stipulation, Agreement, and Order issued by 
the Superior Court of California, states that the appellant 
shall receive an allotment of 40 percent of the veteran's 
"military retirement entitlement, inclusive of disability 
payment."  Payment is directed from the Department of the 
Army, U.S. Army Finance and Accounting Center.  

A May 2006 VA Regional Counsel opinion letter found that the 
veteran was in receipt of both military retired pay and VA 
disability pay.  Under the Concurrent Retired Disability 
Payment Program, the veteran is entitled to both payments in 
full, without offset.  However, because the state court order 
is explicitly directed to the Department of the Army, and not 
to VA, the Regional Counsel opined that there was no legal 
basis to withhold VA benefits based upon that order.  

While the settlement agreement does use language referring to 
"disability payment," there is no indication that this 
refers to payment from the Department of Veteran's Affairs, 
as opposed to the separate entity of the Department of 
Defense (DOD).  The DOD also has oversees some forms of 
disability payments, such as military disability severance 
pay.  See, e.g., 38 C.F.R. § 3.700(a)(3) (2008).  Although 
the specific disability payment contemplated by the court 
order is unclear, the Board finds that the language of the 
court order expressly directs garnishment of military 
disability payments only from the Department of the Army.  

Furthermore, a precedential General Counsel's opinion holds 
that the Board does not have jurisdiction to review VA 
regional office decisions made for purposes of responding to 
state-issued legal process for garnishment pursuant to the 
procedures of 42 U.S.C. § 659(a), and its implementing 
regulations, and generally lacks authority over challenges 
involving issues as to the validity or interpretation of 
state-issued legal process.  VAOPGCPREC 4-1997.  

As previously recommended at the November 2008 hearing, the 
appellant is strongly urged to contact the Defense Finance 
and Accounting Service (DFAS) to pursue entitlement to any 
portion of military pay that may be owed pursuant to the 
August 1988 court order.  Additionally, in the future, VA may 
address the issue of garnishment of a portion of the 
veteran's compensation benefits only in the event that a 
court order specifically addresses garnishment of payments 
made by the Department of Veteran's Affairs.  



Based upon the foregoing, and as VA does not have any 
discretion in the allotment of military retirement or 
disability pay that is payable by the Department of Defense, 
the appellant has failed to state a claim upon which relief 
may be granted, and the claim must be denied for lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Apportionment of the veteran's disability compensation 
benefits is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


